Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Preliminary amendment filed on 9/20/21 amending claims 1-9 is acknowledge by the examiner.
Drawings filed on 9/20/21 is accepted by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
PLC having processing units 110 and 120 [paragraph 18], processing unit 110 having a control unit 111 and process distribution unit 112 (i.e. a processor) [paragraph 22], processing unit 120 having a control unit 122 and load monitoring unit 124 (i.e. a processor), each of the control unit 111 and 122 for processing (i.e. another processor) [paragraph 24];  Load monitoring unit 124 monitors load of processor of processing unit 120 and notifies process distribution unit 112 of processing unit 110 based on load information that subsequently leads to change in load distribution to control unit 122 [paragraph 36] was disclosed in the English translation of JP 2004-094473; English translation of JP 2004-094473 was cited in applicant’s IDS filed on 9/20/21.  Assign tasks from master to slave(s) with least load among a plurality of slaves [p. 214, left column, lines 3-8; p. 215, left column, lines 10-14] was disclosed in “DeMS: A hybrid scheme of task scheduling and load balancing in computing clusters”.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the 
 Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in independent claims 1-2 and 8-9 as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199